Opinion issued December 6, 2018




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00589-CV
                           ———————————
                 WINNIE STACEY ALWAZZAN, Appellant
                                       V.
  ISA ALI ALWAZZAN AND INTERNATIONAL AGENCIES CO., LTD,
                         Appellees


                   On Appeal from the 306th District Court
                          Galveston County, Texas
                      Trial Court Case No. 13-FD-0848


                                 O P I N I ON

      Winnie Stacey Alwazzan (“Winnie”) petitioned the Galveston district court

for a divorce from her husband, Isa Ali Alwazzan (“Isa”). However, this was not

the first divorce suit Winnie had initiated against Isa. She had previously filed

divorce actions in Montgomery County and Harris County, which she had
nonsuited at varying stages. The Galveston petition also named International

Agencies Co., Ltd (“IACL”)—a corporation in which Winnie alleged Isa has an

ownership interest—as a party to the suit.1             Winnie claimed that Isa had

fraudulently transferred community funds to IACL.

      The trial court granted Winnie’s request to serve Isa by publication. Winnie

claimed that IACL, a company formed under the laws of the Kingdom of Bahrain,

could be served through the Texas Secretary of State. Neither Isa nor IACL

responded to the suit.      The Galveston trial court rendered a divorce decree,

dissolving the marriage between Winnie and Isa. Among its provisions, the decree

also awarded Winnie a money judgment against Isa and IACL, jointly and

severally, for $416,532,514.56.

      After Winnie began the process to execute on the money judgment, Isa filed

a motion for new trial and a plea to the jurisdiction, raising issues of subject matter

and personal jurisdiction. Isa also asserted that Winnie had never satisfied the 90-

day residency requirement of Family Code Section 6.301. See TEX. FAM. CODE

§ 6.301. IACL filed a special appearance and a bill of review, asserting that the

trial court lacked personal jurisdiction over it. The trial court signed a judgment,

granting Isa’s plea to the jurisdiction, resulting in vacatur of the default divorce

decree and dismissal of the suit. The judgment also stated that the trial court


1
      At times in the record, IACL is referred to as “Intercol.”
                                            2
lacked personal jurisdiction over Isa and IACL. The trial court later granted a

motion for sanctions against Winnie, ordering that she pay IACL’s and Isa’s trial

and appellate attorneys’ fees as sanctions.

      On appeal, Winnie raises three issues. She contends that the record does not

support dismissal of the suit based on either lack of subject-matter or personal

jurisdiction, and she challenges the sanctions awarded against her.

      Because we hold that Winnie did not meet the 90-day residency requirement

of Family Code Section 6.301, we affirm the vacatur of the default divorce decree

and dismissal of the suit; however, we modify the judgment to conform to our

holding regarding the basis for vacatur and dismissal. We affirm the sanctions

award but modify it to reflect that the award of appellate attorneys’ fees as

sanctions is contingent on the outcome of the appeals process. Accordingly, the

judgment is affirmed as modified.

                                    Background

      Isa, a citizen of the Kingdom of Bahrain, attended college in Texas. There,

he met Winnie, a native Texan. In 1985, Winnie and Isa were married. Isa

became an American citizen in 2003 but also maintained his Bahraini citizenship.

Isa and Winnie had three children: a daughter born in 1985, a son born in 1995,

and another son born in 1997. The family lived in Montgomery County, Texas.




                                          3
      Isa and Winnie separated, and Winnie filed for divorce in Montgomery

County in July 2011.     Four months later, Winnie and Isa signed a mediated

settlement agreement (“MSA”).         The agreement covered issues relating to

conservatorship, child support, and property division. On the signature page, the

MSA cautioned that it was “not subject to revocation.”

      The MSA stated that Winnie’s attorney would prepare a “Final Decree” by

December 1, 2011. However, a decree was never signed in the Montgomery

County action. Winnie retained new counsel, who on February 7, 2012, filed a

nonsuit of the Montgomery County action. That same day, Winnie filed a petition

for divorce in Harris County district court. The petition did not mention the

Montgomery County divorce action.

      In April 2012, Isa returned to his native Bahrain; he would later attest that he

has never returned to the United States since then. Despite his absence, Isa was

represented in the Harris County action by retained counsel. Isa appeared in the

action, filing a counter-petition against Winnie. Winnie also added IACL to the

divorce suit, claiming there was a community-property interest in the company.

      The Harris County court signed temporary orders on March 6, 2012,

appointing Isa and Winnie as joint managing conservators of their minor children,

K.A. and E.A. The orders provided, “These Temporary Orders shall continue in




                                          4
force until the signing of the Final Decree of Divorce or until further order of this

Court.”

      In December 2012, the Harris County case was tried to the district court’s

associate judge. IACL had not answered the suit and was not represented by

counsel at trial. Winnie averred that IACL had been served through the Texas

Secretary of State’s Office. Isa did not personally appear, but he was represented,

at trial, by his retained counsel.

      During trial, counsel for both parties informed the associate judge that they

had agreed to waive a de novo hearing to the referring district court judge.

Winnie’s counsel stated that “everybody is waiving appeal to the referring

Court . . . so that we’re trying it once.”

      Following trial, the associate judge issued his written report, addressing,

inter alia, the divorce, conservatorship of the children, child support, and division

of the community estate. In the report, the associate judge awarded IACL’s “assets

and liabilities” to Isa. Winnie was awarded $3.5 million against Isa but was

awarded no monetary award against IACL.

      Winnie filed a motion “for additional findings.” She requested that, “in

addition to the relief granted in his recommendation to the trial court,” the

associate judge reconsider his finding of no liability against IACL. She asked that

a money judgment be awarded against IACL and Isa, jointly and severally. Winnie


                                             5
asserted that she had shown that Isa “hides his money within [IACL] and

withdraws it at his whim.” She claimed that IACL “is a sham to protect [Isa] from

his creditors.”

      Addressing the motion, the associate judge issued a hand-written report on

February 21, 2013. The report clarified portions of associate judge’s earlier report

and denied the additional relief requested by Winnie.

      On April 10, 2013, Winnie filed a notice of non-suit in the Harris County

action. The notice was served on Isa’s retained counsel. That same day, Winnie

filed an original petition for divorce in Galveston County district court. Winnie

named Isa and IACL as respondents. She represented that she was “a resident of

[Galveston County] or will have resided in [Galveston County] by final trial for the

preceding 90-day period.” Winnie stated that she and Isa were the parents of K.A.

and E.A., “who are not under the continuing jurisdiction of any other court.”

      On April 12, 2013, the presiding judge of the Harris County district court

signed an “Order on Notice of Non-Suit.” The order stated that “the case is

dismissed.”

      On June 3, 2013, Winnie filed an amended petition in the Galveston action.

Winnie continued to seek relief from IACL.        Among her allegations, Winnie

claimed as follows:




                                         6
      16. Relief from [IACL] for Fraudulent Transfer

      [IACL] is a corporation established under the laws and customs of the
      Kingdom of Bahrain. It is alleged to be the recipient of community
      funds, interests, and/or property that was fraudulently transferred by
      [Isa], without consideration and/or for less than reasonably equivalent
      value. The purpose of the transfer was to defraud [Winnie’s] property
      rights in that property and/or [Winnie’s] separate property rights in
      that property, and [IACL] had notice of [Isa’s] intent to injure
      [Winnie’s] rights. [Isa] has transferred and/or delivered and/or given
      to [IACL] interests in the community estate.

      [IACL] has further subjected itself to the jurisdiction of Texas and
      furthered the villainous aims of the fraud, waste, and emotional
      distress of [Winnie] by attempting to form INTERCOL USA, LTD
      CO, a whol[ly] owned subsidiary of [IACL] formed by [Isa] to further
      perpetrate scams on [Winnie’s] property rights through transfers of
      property and structuring of the businesses.

      17. Sham corporation

      [Isa] has disregarded the formalities of the corporation and treats the
      assets and income of [IACL] as his own. By doing so, [Isa] has
      ignored and disavowed the corporate veil. The assets of [IACL]
      should be treated as community assests.

      18. Fraud

      [IACL] is alleged to have engaged in a pattern of conduct that
      demonstrates a conspiracy to defraud [Winnie] of her interest in the
      community estate. [IACL] has assisted and permitted [Isa] to open
      businesses such as Innovative Design Concepts, Ltd., a British
      Corporation . . . under the auspices of [IACL]. EXIT LONE STAR
      RELITY is a Texas corporation that was created as a subsidiary of
      [IACL] in Texas to avoid the participation of [Winnie] and the
      community.

      Winnie filed a motion to serve Isa by publication. She supported her motion

with her affidavit in which she testified,

                                             7
      I have not seen my husband Isa Ali Alwazzan, since April 24, 2012. I
      have no idea where he is at present. . . . [Isa] is a transient person. I
      have exercised due diligence to locate the whereabouts of [Isa] and
      have been unable to do so. I have attempted to contact [Isa] at his old
      addresses, old phone numbers, old friends, and hangouts. I have been
      unsuccessful in finding him. [Isa] can be contacted through his
      company [IACL]. Although they will not tell me where he is, they
      can always get him a message or money. Serving him through
      [IACL] would be as likely as any other method of service to provide
      actual notice of this suit.

      The trial court granted Winnie’s motion, ordering that service “be effected

by publishing notice in the Galveston County Daily News.” Winnie later filed a

return of service, indicating that notice of the suit was published in the newspaper

on July 23, 2013.

      Winnie also alleged that service could be made on IACL through the Texas

Secretary of State’s office. Citation was served on the secretary of state’s office

along with the amended petition on June 10, 2013. The secretary of state then

forwarded the amended divorce petition and citation to an address in Bahrain that

Winnie had provided.

      On November 7, 2013, the trial court appointed an attorney ad litem to

represent Isa. The appointed attorney filed an answer on Isa’s behalf, asserting a

general denial of Winnie’s claims.

      The case was tried before a visiting judge on June 13, 2014. Winnie and her

counsel attended trial.    Neither Isa nor IACL appeared, however, appointed

counsel appeared at trial on Isa’s behalf.

                                             8
      Winnie was the only witness to testify at trial. She answered affirmatively

when asked if, prior to filing suit, she had lived in Texas for at least 6 months and

in Galveston for at least 90 days.

      Winnie testified that Isa had left the country in 2012 with another woman

with whom he was having an affair. She stated that, when he left, Isa had cut off

all funds to her, leaving her penniless. Winnie testified that Isa had physically

abused the children. She indicated that, not long before he left, Isa had given their

son a black eye.

      Winnie also testified that she served Isa by publication because Isa is

transient, traveling around Europe and the Middle East. Winnie stated that she

tried to contact Isa through his family and through IACL but was unable to gain his

address or his location. She said that she had no way to contact Isa and stated that

“me and the kids have been cut off.” Winnie indicated that their youngest child,

E.A., had spoken to Isa via Skype but was also unaware of his father’s location.

      Winnie offered evidence indicating that IACL had been served through the

Texas Secretary of State’s Office. Winnie testified that IACL was founded by

Isa’s father with ownership being transferred to Isa and his two brothers after she

and Isa married. She stated that, during the marriage, IACL’s value had increased

greatly. Winnie testified that IACL is a large multinational company with 35

divisions, engaged in businesses ranging from freight shipping to international


                                          9
insurance. She stated that IACL has its corporate headquarters in Bahrain. She

said that, during their marriage, IACL built a large warehouse in Bahrain, which

she valued at $20,000,000. Winnie testified that IACL had built 13 different

buildings in Bahrain during their marriage. She stated that “we paid money yearly

into those buildings to . . . build them.” Winnie testified that Isa often bragged that

IACL was worth $5 billion.

      Winnie testified that IACL had provided all the funding for a real estate

business that Isa had started on IACL’s behalf in the United States. She also

offered into evidence a “certificate of filing” from the Texas Secretary of State’s

Office for “INTERCOL USA LTD CO.” She testified this was a company IACL

used to conduct operations in the Unites States. Winnie also testified that Isa acted

as an agent for IACL. She agreed that Isa would “bring [items] into the United

States as [IACL’s] agent and would sell stuff in the United States and likewise

would buy stuff in the United States, ship it at the request of [IACL] to sell at

[IACL].”

      Winnie described IACL as a corporate sham, explaining that Isa and his

brothers routinely disregarded IACL’s corporate form. She indicated that Isa

intermingled community assets with IACL funds. She said that he transferred

IACL’s funds to the community estate and transferred the community funds to

IACL. She testified that, after they separated, Isa transferred one-half million


                                          10
dollars of community funds to IACL. Winnie averred that Isa had left her with a

great amount of unpaid community debt and that their martial residence, worth

$800,000, had been foreclosed upon.

      Winnie offered into evidence a variety of documentary evidence, including

her inventory, listing the couple’s assets and liabilities.    Under the heading

“Husband Managed Community,” Winnie’s inventory valued a 16.6666%

ownership interest in IACL at $6,660,000.00.

      On June 19, 2014, the visiting Galveston judge signed a “Reformed Divorce

Decree,” dissolving the marriage between Winnie and Isa on the grounds of

adultery, cruelty, and abandonment. The decree appointed Winnie as E.A.’s sole

managing conservator and Isa as his possessory conservator. Isa was ordered to

pay child support and spousal maintenance.

      Under “Division of the Marital Estate,” Winnie was awarded real property in

Hockley, Texas and a condo in Galveston. The decree also awarded Winnie a

money judgment of $416,532,514.56, jointly and severally, against Isa and IACL.

      Isa’s appointed attorney sent a letter to Isa informing him of the divorce

decree. The letter was addressed and sent to IACL. Isa received the letter in early

August 2014. Isa remarried in 2015.

      In October 2015, Winnie filed an “Application for Turnover after Judgment

and Appointment of Receiver.” Winnie asserted that, despite her efforts, she had


                                        11
been unable to collect the $416,532,514.56 money judgment from Isa and IACL.

She requested the trial court to appoint a receiver to assist in the collection of the

judgment. The trial court grant granted Winnie’s application, appointing a receiver

and authorizing the receiver “to take possession of all non-exempt property” in

Isa’s or IACL’s “actual or constructive possession.”

      In December 2015, the receiver issued a “Revised Court Levy” to HSBC

Bank, requesting the bank to intercept any wire transactions to IACL or Isa. The

receiver sent further instructions to the bank in March 2016, requesting it to send

any intercepted funds to the receiver. In response, HSBC Bank suspended a series

of wire transfers that were either originated by IACL or for which IACL was the

intended beneficiary. On April 21, 2016, the receiver filed a motion for judgment

in rem regarding approximately $1,500,000 being held by HSBC Bank, requesting

the court to order the bank to place the funds into the registry of the court for

distribution. A hearing was set for May 4, 2016 on the receiver’s motion,

      On May 2, 2016, IACL filed a special appearance, which it amended on

May 4. IACL asserted that the trial court lacked personal jurisdiction over it

because IACL did not have sufficient minimum contacts with Texas to be subject

to either general or specific jurisdiction in the forum. The trial court signed an

order denying IACL’s special appearance on May 5.




                                         12
         That same day, the trial court signed an order granting the receiver’s motion

for in rem judgment. The court ordered HSBC Bank to deposit over $3.6 million,

funds originating from IACL, into the court’s registry for later distribution to the

receiver.

         On May 11, 2016, IACL filed a petition for writ of mandamus in this Court,

complaining that the trial court had not held a hearing on its special appearance

and asserting that the trial court did not have personal jurisdiction over IACL. We

granted IACL’s emergency motion to stay the trial court’s order that required

HSBC Bank to tender funds originating with IACL into the registry of the trial

court.

         On June 13, 2016, Isa filed a plea to the jurisdiction. Isa asserted that the

Galveston district court lacked subject-matter jurisdiction over the suit because,

when suit was filed, the Harris County district had continuing, exclusive

jurisdiction over the matter. Isa also claimed that the Harris County suit had a res

judicata effect, barring the Galveston court from considering Winnie’s claims. Isa

further claimed that the trial court “lack[ed] jurisdiction to issue rulings or orders

that contradicted the parties’ binding mediated settlement agreement” they had

signed in the Montgomery County divorce suit. Finally, Isa asserted that the

Galveston court was without authority to render judgment because neither party




                                           13
had been a resident of Galveston County at the time the suit was filed as required

by Family Code Section 6.301. See TEX. FAM. CODE § 6.301.

      Isa also filed a motion for new trial supported by his declaration. See TEX.

R. CIV. P. 329(a) (authorizing trial court to grant motion for new trial filed within

two years of judgment, if judgment rendered on service by publication and

defendant did not appear in person or by attorney of his own selection). Isa

asserted that a new trial should be granted for the following reasons: (1) service of

process on Isa by publication was invalid; (2) the residency requirement of Section

6.301 had not been met; (3) res judicata barred re-litigation of Winnie’s claims; (4)

the Montgomery Country mediated settlement agreement remains enforceable; and

(5) Winnie’s filing of the divorce action in Galveston County, after previously

filing and nonsuiting the same claims in Montgomery and Harris Counties, “is the

embodiment of forum shopping.”

      On June 30, 2016, IACL filed a separate bill-of-review action in the

Galveston court. In its bill-of-review petition, IACL asserted that the June 2014

divorce decree should be vacated for the following reasons: (1) the trial court had

lacked subject-matter jurisdiction to render the decree; (2) IACL was not properly

served with process; (3) the trial court lacked personal jurisdiction over IACL; and

(4) res judicata barred re-litigation of claims decided by the Harris County court.




                                         14
      A hearing on Isa’s motion for new trial and plea to the jurisdiction was set

for July 19, 2016. Winnie filed written objections to the hearing, asserting that

consideration of the motion for new trial was premature because certain procedural

requirements had not been satisfied. Specifically, she asserted that she was entitled

to service of citation with respect to the motion and was entitled to time for

discovery. Winnie also objected to the trial court considering IACL’s bill of

review at the hearing. At the beginning of the proceeding, the trial court agreed

that it would not hear IACL’s separately filed and docketed bill-of-review action.

However, the trial court overruled Winnie’s procedural objection to Isa’s motion

for new trial. The court stated that it did not want to wait to hear the Isa’s motions.

The court expressed concern over the pending levy action by the receiver.

      At the hearing, the trial court considered evidence regarding the

Montgomery County and Harris County divorce actions. The court learned that the

parties had signed a mediated settlement agreement in the Montgomery County

action that Winnie later nonsuited.

      The evidence showed that Winnie had then filed a divorce suit in Harris

County. The Galveston court learned that the Harris County court had entered

temporary custody orders regarding the couple’s then-minor sons. The evidence

showed that the associate judge issued his written report in which he determined

that Winnie should recover $3.5 million from Isa but should have no recovery


                                          15
against IACL. After failing to obtain additional findings from the associate judge

favorable to her, Winnie had nonsuited the Harris County suit before a final decree

was signed by the referring court. That same day, Winnie filed the instant divorce

suit in Galveston County. Two days later, the presiding judge in the Harris County

suit signed an order dismissing that action. The evidence showed that, in the

Galveston suit, service had been purportedly effectuated on Isa by publication and

on IACL through the secretary of state’s office. Isa offered evidence to show that

Winnie had not used due diligence to locate him before she claimed that she

service by publication was necessary.

      Evidence was also presented regarding whether, as required by Family Code

Section 6.301, Winnie had been a resident of Galveston County for 90 days when

she filed the Galveston action on April 10, 2013. In her original and amended

petitions, Winnie had represented that she was “a resident of [Galveston] [C]ounty

or will have resided in this county by final trial for the preceding ninety-day

period.” At the June 2014 trial, Winnie answered affirmatively when her attorney

asked whether she had “lived in Galveston County 90 days prior to filing suit.”

      At the hearing on Isa’s post-judgment motions, Winnie testified that she

moved to Galveston in February 2013, less than 90 days before filing suit.

However, Winnie’s counsel pointed out that she had filed her amended petition in

June 2013, more than 90 days after she testified that she had moved to Galveston.


                                        16
      Isa presented evidence at the hearing to show that Winnie had never

established residency in Galveston County. In his declaration offered to support

his motion for new trial, Isa stated that Winnie told him, in an email dated July 24,

2013, that she was only going to Galveston on the weekends, and that she was still

living in “our old area.”

      Isa also called L. McCann, custodian of records for Winnie’s employer,

Tomball Ford. Through McCann, Isa admitted business records from Tomball

Ford, including Winnie’s employment application from January 2015. In the

application, Winnie listed her address as a Houston address.         As part of the

application process, Winnie had also filled out an authorization for a background

check. The authorization asked Winnie to list her “addresses within the past seven

years.” She listed a Magnolia, Texas address, indicating that she had lived there

from 2001 until 2010. The only other address she listed on the background check

was her Houston address.

      At the hearing, Winnie was asked why she had not listed Galveston as an

address on the background check if, as she claimed, she resided there in 2013. It

was pointed out to her that the form instructed her list “addresses within the last

seven years.”    She responded, “I didn’t see this within the past seven years

[instruction] or I would have put my other addresses.” Winnie testified that the

condo address was 10811 San Luis Pass Road.             However, without detailed


                                         17
explanation, she stated that she had not provided the Galveston address for the

background check because “[t]here is no mailing address for there. I can’t get mail

there.” She agreed that by signing the authorization she was representing to her

employer that her answers were true.

      At the end of the hearing, the trial court remarked, “[T]his is probably one of

the most egregious examples of forum shopping out there. I’ve never read a case

this bad. . . . I am going to grant the plea to the jurisdiction and dismiss the case.”

      On July 21, 2016, the trial court signed an “Order Granting Isa Ali

Alwazzan’s Plea to the Jurisdiction,” providing in relevant part:

      The Court held a hearing on both motions [Isa’s plea to the
      jurisdiction and motion for new trial] on July 19, 2016. . . .

      After considering the motions, the law, the evidence submitted in the
      Motions, including Declaration of Isa Alwazzan, the evidence
      submitted at the hearing, and the arguments of counsel, the Court has
      determined that the Plea to the Jurisdiction should be SUSTAINED
      because—from the inception of this divorce proceeding to the
      present—the Court lacked both subject matter jurisdiction over the
      subject matter of this divorce action and personal jurisdiction of the
      Respondents Isa Alwazzan and International Agencies Compass. Ltd.
      Because of the ruling in jurisdiction, the Court did not reach the issues
      on the Motion for New Trial.

      It is therefore, ORDERED, that Isa Alwazzan’s Plea to the
      Jurisdiction is SUSTAINED and that the court has no jurisdiction to
      hear the divorce filed on April 10, 2013 or any of the motions, orders
      and ancillary matters filed thereafter (including by [sic] but not
      limited to the Turnover and Appointment of Receiver Order and any
      and all actions related to a Receiver and/or levy or other attachment of
      assets, property and/or funds).


                                           18
      It is further ORDERED that the July 19, 20142 [sic] Reformed Final
      Decree of Divorce is void and vacated.

      It is further ORDERED that the Receivership that was created by
      Order dated November 8, 2015, is hereby dissolved.

      IT is further ORDERED, that all other judgments, order and matters
      related to this cause are void, a nullity, of no effect, vacated and not
      enforceable.

      It is further ORDERED, that the Receiver is discharged from his
      duties and all monies and property collected by him shall be released,
      or returned to the property party forthwith. . . .

      That same day, the trial court also signed its “Order Vacating May 6, 2016

Order for Judgment in Rem.” The order stated that, as a result of the July 19, 2016

hearing and the various filings it had considered during the hearing, it had found

that “the Petitioner [Winnie] never had jurisdiction to commence this action.” The

court also stated that it had ruled that “the action be dismissed, the June 2014

judgment be vacated, and that all subsequent supplemental orders be vacated,”

including the order for turnover and appointment of receiver and “the May 6, 2016

Order which had granted the Receiver Judgment in Rem of the funds that had been

levied from HSBC Bank[.]” The trial court found that the May 6, 2016 Order for

Judgment in Rem was vacated and ordered the bank to release IACL’s funds

restrained by the receiver’s levy. Based on the trial court’s July 21 orders—

vacating the 2014 default divorce decree, dismissing the action, and vacating the

2
      The date of the Reformed Final Decree of Divorce was June 19, 2014, not July 19,
      2014.
                                         19
receiver’s judgment in rem—this Court dismissed IACL’s mandamus petition as

moot. In re Int’l Agencies Co., Ltd., No. 01–16–00383–CV, 2016 WL 6462199,

*1 (Tex. App.—Houston [1st Dist.] Nov. 1, 2016, orig. proceeding) (mem. op.).

      After obtaining dismissal of the suit, Isa and IACL pursued a motion for

sanctions against Winnie and her attorneys. They requested the trial court to

impose sanctions, in the form of attorney’s fees, pursuant to Chapter 10 of the

Texas Civil Practice and Remedies Code, Rule 13 of the Texas Rules of Civil

Procedure, and the trial court’s inherent power.

      In their sanctions motion, Isa and IACL alleged that Winnie and her

attorneys filed suit in Galveston County “to seek a different result against IACL

after they “failed in their earlier attempt [to recover against IACL] in Harris

County.”    They asserted that they sought sanctions because Winnie and her

attorneys had made “intentional misrepresentations of fact to this Court [to] falsely

create jurisdiction and deny [Isa and IACL] notice of the Galveston County” suit.

      Isa and IACL claimed that Winnie and her attorneys violated Rule 13 and

Chapter 10 by “fil[ing] groundless pleadings in bad faith seeking to create

jurisdiction where none existed, alleging that separate property was community

property, and seeking an improper third attempt at a judgment against IACL and

Isa[.]” Among the illustrations of this conduct provided by Isa and IACL were the

following: (1) falsely alleging and maintaining that Winnie had resided in


                                         20
Galveston County for the required 90-day period; (2) falsely asserting that Winnie

had “no idea where Isa was,” thus necessitating service by publication; (3) falsely

asserting that there were no prior court-ordered conservatorships affecting the

children; (4) asserting that Isa had fraudulently transferred community assets to

IACL; and (5) concealing the Montgomery County mediated settlement agreement

and the Harris County action.

      The trial court conducted an evidentiary hearing on the motion for sanctions

in September 2016. Winnie and her attorneys testified at the hearing; each were

separately represented by counsel. In October 2016, the trial court signed an order

awarding monetary sanctions, in the form of attorney’s fees, against only Winnie.

No sanctions were awarded against her attorneys. Winnie requested the trial court

to issue findings of fact and conclusions of law regarding the sanctions. The trial

court filed its findings of fact and conclusions of law in November 2016.

      Winnie now appeals, raising three issues. In her first two issues, Winnie

contends that the trial court erred in “dismissing the case on a plea to the

jurisdiction,” asserting that no jurisdictional grounds were presented to trial court

to support vacatur of the June 2014 divorce decree and dismissal of the case. In

her third issue, Winnie challenges the sanctions award.




                                         21
                      Vacatur of Judgment and Dismissal of Suit

      The trial court’s judgment3 reflects that it granted Isa’s plea to the

jurisdiction—thereby vacating the 2014 divorce decree and dismissing the case—

based on a lack of subject-matter jurisdiction and based on a lack of personal

jurisdiction over Isa and IACL. We first determine whether the trial court’s given

reasons, either lack of subject-matter jurisdiction or lack of personal jurisdiction,

can support the relief provided by the judgment.

A.    Subject-Matter Jurisdiction

      1.     Continuing, Exclusive Jurisdiction

      “Subject-matter jurisdiction is essential to a court’s power to decide a case.”

City of Houston v. Rhule, 417 S.W.3d 440, 442 (Tex. 2013). Subject-matter

jurisdiction can be raised at any time. Alfonso v. Skadden, 251 S.W.3d 52, 55

(Tex. 2008). Thus, even though the default divorce decree was rendered in 2014,

Isa was entitled to challenge the trial court’s subject-matter jurisdiction in his 2016

plea to the jurisdiction. Whether a trial court has subject-matter jurisdiction is a

question of law, to which we apply a de novo standard of review. Minton v. Gunn,

355 S.W.3d 634, 639 (Tex. 2011).

      Isa challenged the Galveston County court’s subject-matter jurisdiction by

claiming that the Harris County court retained continuing, exclusive jurisdiction

3
      The trial court’s two July 21, 2016 orders, along with the October 25, 2016
      sanctions order, comprise the trial court’s judgment.
                                          22
over the matter. Under the Family Code, a trial court may acquire continuing,

exclusive jurisdiction over the parties and subject matter of a suit affecting the

parent-child relationship. See TEX. FAM. CODE § 155.001. A trial court acquires

continuing, exclusive jurisdiction “on the rendition of a final order,” except for

three types of final orders that do not give rise to continuing, exclusive jurisdiction.

Id. at § 155.001(a)–(b).     One type of final order that does not give rise to

continuing, exclusive jurisdiction is a “voluntary or involuntary dismissal of a suit

affecting the parent-child relationship.” Id. at § 155.001(b)(1).

      Once a Texas court has acquired continuing, exclusive jurisdiction under

Section 155.001, no other court of this state has jurisdiction of a suit regarding the

children except as provided by Chapter 155, Section 103.001(b), or Chapter 262,

which governs suits in which the state seeks termination of parental rights. Id.

§ 155.001(c).

      Winnie asserts that, because there was no qualifying final order in the Harris

County suit, the Harris County court never acquired continuing, exclusive

jurisdiction. She points out that she voluntarily nonsuited the case, and, two days

later, the Harris County court signed an order dismissing the case. Winnie points

out that Section 155.001(b)(1) makes clear that orders of voluntary dismissal are

not final orders for purposes of creating continuing, exclusive jurisdiction under

the statute. See id. § 155.001(b)(1); see also In re G.A.J., No. 01–12–00256–CV,


                                          23
2012 WL 4857925, at *2 (Tex. App.—Houston [1st Dist.] Oct. 11, 2012, no pet.)

(mem. op.) (holding that order of nonsuit was not final order creating continuing,

exclusive jurisdiction under Section 155.001).

      Isa responds by pointing to the Harris County associate judge’s post-trial

written report in which the associate judge addressed property division, support,

and child conservatorship. Isa avers that the associate judge’s report became a

final order for purposes of Family Code Section 155.001 when Winnie nonsuited

the case. Isa cites Hyundai Motor Co. v. Alvarado, 892 S.W.2d 853, 855 (Tex.

1995) to support his argument.

      In Hyundai, the Supreme Court of Texas held that a plaintiff’s right to

nonsuit is subject to the following limitation: “Once a judge announces a decision

that adjudicates a claim, that claim is no longer subject to the plaintiff’s right to

nonsuit.” Id. at 855. While a nonsuit may have the effect of vitiating a trial court’s

earlier interlocutory orders, a nonsuit does not vitiate a trial court’s previously-

made decision on the merits. Id. at 854–55. Under the facts in Hyundai, the court

held that “[a] partial summary judgment is a decision on the merits [,which]

becomes final upon the disposition of the other issues of the case.” Id. at 855. It is

on this holding that Isa bases his claim that the associate judge’s written report

became a final order when Winnie nonsuited her claims for purposes of Family

Code Section 155.001(a). We disagree.


                                         24
      “[T]he powers vested in an associate judge are prescribed by statute.” In re

A.G.D.M., 533 S.W.3d 546, 547 (Tex. App.—Amarillo 2017, no pet.). The statute

prescribing these powers is Family Code Section 201.007. See TEX. FAM. CODE

§ 201.007.

      Section 201.007 permits, in certain instances, an associate judge to render “a

final” order, but those instances are limited, and Isa does not assert, and the record

does not reflect, that the associate judge signed any type of final order listed in

Section 201.007. See TEX. FAM. CODE § 201.007(a)(14), (16); see also Graham v.

Graham, 414 S.W.3d 800, 801 (Tex. App.—Houston [1st Dist.] 2013, no pet.)

(“Associate judges do not have the power to render final judgment outside the

context of certain limited exceptions”). We note that, at the time the associate

judge signed his written report, Section 201.007(a)(16) authorized an associate

judge to “sign a final order that includes a waiver of the right of appeal [to the

referring court] pursuant to Section 201.015.” Act of May 25, 2007, 80th Leg.,

R.S., ch. 839, 2007 Tex. Gen. Laws 1748, 1749 (amended 2017) (current version at

TEX. FAM. CODE § 201.007(a)).

      Here, the record reflects that no Section 201.007(a)(16) order was signed by

the associate judge before the case was nonsuited and before the presiding judge

(the referring court) signed an order dismissing the case. The associate judge’s

report did not include “a waiver of the right of appeal [to the referring court]


                                         25
pursuant to Section 201.015.” See id. To be clear, the associate judge’s report said

nothing about a waiver of the parties’ rights to seek a de novo hearing before the

referring court.

      Aside from the fact that the associate judge’s report did not include a waiver,

the parties also did not agree to waive a de novo hearing in accordance with

Section 201.015. That section, referenced in Section 201.007(a)(16), provides,

“Before the start of a hearing by an associate judge, the parties may waive the right

of a de novo hearing before the referring court in writing or on the record.”4 TEX.

FAM. CODE § 201.015(g).

      Here, the parties did not “waive the right of a de novo hearing before the

referring court in writing” at any point in the proceedings. See id. Nor did they,

“[b]efore the start of a hearing by [the] associate judge, . . . waive the right of a de

novo hearing before the referring court . . . on the record.” Isa points out that the

parties stated on the record, during the trial before the associate judge, that they

waived the right to “appeal to the referring [c]ourt.” Id. However, the oral waiver

referenced by Isa appears at the very end of trial on page 71 of a 74-page

transcript. Thus, the parties did not waive the right to a de novo hearing before the

start of the proceeding conducted by the associate judge as required by Section

201.015(g).

4
      Section 201.015 was amended in 2015, but the amendment does not affect the
      resolution of this appeal.
                                          26
      Because the powers vested in an associate judge are prescribed by statute,

we must follow the statutory requirements. We are mindful that our primary

objective in construing a statute is to give effect to the Legislature’s intent. See

Molinet v. Kimbrell, 356 S.W.3d 407, 411 (Tex. 2011). We must enforce the

statute “as written” and “refrain from rewriting text that lawmakers chose.”

Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 443 (Tex. 2009). We strive

to construe a statute in a way that gives effect to each provision so that none is

rendered meaningless or mere surplusage.          See TIC Energy & Chem., Inc. v.

Martin, 498 S.W.3d 68, 74 (Tex. 2016).

      We cannot ignore the Legislature’s requirement that waiver of a de novo

hearing occur before the start of the hearing conducted by the associate judge.

Here, not only did the waiver of a de novo hearing not appear in the associate

judge’s order itself, as provided in former Section 201.007(a)(16),5 the parties did

not waive the right to a de novo hearing in the manner required by Section

201.015(g). See TEX. FAM. CODE § 201.015(g).
5
      The Legislature amended Section 201.007(a)(16) in 2017 to provide that an
      associate judge may “render and sign a final order if the parties waive the right to
      a de novo hearing before the referring court under Section 201.015 in writing
      before the start of a hearing conducted by the associate judge.” Act of May 27,
      2017, 85th Leg., ch. 912, 2017 Tex. Sess. Law. Serv. 513, 514 (current version
      TEX. FAM. CODE § 201.007(a)(16)). It is noteworthy that, in amending Section
      201.007(a)(16), the Legislature made clear that the waiver must be in writing (not
      an oral waiver) and, as provided in Section 201.015(g), the written waiver must
      occur “before the start of a hearing conducted by an associate judge,” reaffirming
      that the Legislature considers waiving the right to a de novo hearing before the
      start of the associate judge’s hearing to be an important aspect of waiver.
                                           27
      Under the circumstances of this case, the associate judge was not statutorily

authorized to sign a final order, and Winnie’s nonsuit alone cannot convert the

associate judge’s report into a final order. The associate judge’s report was just

that, a report. See TEX. FAM. CODE § 201.011(a),(b) (providing that “associate

judge’s report may contain the associate judge’s findings, conclusions, or

recommendations” and “[a]fter a hearing, the associate judge shall provide the

parties participating in the hearing notice of the substance of the associate judge’s

report”); see also TEX. FAM. CODE § 201.007(a)(10) (providing that associate judge

may “recommend an order to be rendered in a case”).

      After receiving the associate judge’s report, Winnie had three working days

to request a de novo hearing before the referring court. See id. § 201.015(a). Even

though Winnie did not request a de novo hearing, the associate judge’s report did

not automatically become a final order. See In re Lausch, 177 S.W.3d 144, 151

(Tex. App.—Houston [1st Dist.] 2005, orig. proceeding) (holding that associate

judge’s report was not final because it required approval of trial court and

“contemplate[d] an order to follow”). The Family Code requires that, if a request

for a de novo hearing before the referring court is not timely filed, the proposed

order or judgment of the associate judge becomes the order or judgment of the

referring court only on the referring court’s signing the proposed order or

judgment. TEX. FAM. CODE § 201.013(b). And, even when no party requests de


                                         28
novo review, a referring court is permitted to adopt, modify, or reject an associate

judge’s proposed order, hear further evidence, or “recommit the matter to the

associate judge for further proceedings.” Id. § 201.014(a).6

      In sum, the associate judge’s authority to render final orders is strictly

regulated by the Family Code. Here, the associate judge was not authorized to sign

a final order. Because the referring court was required to sign the final order, and

because any proposed order by the associate judge was subject to modification or

rejection by the referring court, the associate judge’s report cannot be considered

an adjudication on the merits. Thus, the associate judge’s report did not become a

final order when Winnie nonsuited her claims and the referring court signed an

order dismissing the case. Because it did not render a final order for purposes of

Family Code Section 155.001(a), the Harris County court did not have continuing,

exclusive jurisdiction over Winnie’s claims.7



6
      Family Code Sections 201.013 and 201.014 were also amended in 2017, but the
      amendments do not affect the issues in this appeal.
7
      In his brief, Isa writes, in a parenthetical, “Alternatively, the Montgomery County
      court retained continuing and exclusive jurisdiction because the [mediated
      settlement agreement], which is binding and irrevocable, included provisions on
      property division, support, and child conservatorship.” The MSA stated that the
      parties agreed that it represented final order, but it is undisputed that no final
      orders were rendered by the Montgomery County court before Winnie nonsuited
      the case. Thus, the Montgomery County court does not have exclusive continuing
      jurisdiction. See TEX. FAM. CODE § 155.001 (providing that court acquires
      continuing, exclusive jurisdiction “on the rendition of a final order”).

                                          29
      2.     Uniform Child Custody Jurisdiction & Enforcement Act

      As alternate ground for his assertion that the Galveston County court never

acquired subject-matter jurisdiction over the divorce action, Isa points to the

temporary orders signed by the Harris County court in March 2012 regarding

conservatorship of the couple’s (then) two minor sons. The orders stated, “These

Temporary Orders shall continue in force until the signing of the Final Decree of

Divorce or until further order of this Court.”

      Winnie nonsuited the Harris County case on April 10, 2013, the same day

she filed her Original Petition for Divorce in Galveston County. The presiding

judge of the Harris County court signed an “Order on Notice of Non-Suit” on April

12, 2013, dismissing the case.

      Winnie filed an amended petition in the Galveston suit on June 3, 2013.

Both her original and amended divorce petitions requested temporary orders

concerning the children. However, Winnie did not obtain any orders from the

Galveston court pertaining to the children until the final divorce decree in June

2014.8

      Isa asserts that the Galveston County court did not acquire subject-matter

jurisdiction because, when the original petition was filed in Galveston, the Harris

County temporary orders were still in place, even though Winnie had nonsuited the

8
      At that point, only the couple’s youngest son, E.A., was under the age of 18. In
      June 2014, E.A. was 17.5 years old.
                                          30
case. The Harris County court did not sign the order dismissing the case, based on

the nonsuit, until two days after Winnie filed the original petition.

      To support his argument, Isa cites Family Code Section 152.202, found in

Chapter 152. See TEX. FAM. CODE § 152.202. Chapter 152 is the Uniform Child

Custody Jurisdiction & Enforcement Act (UCCJEA), which “governs jurisdiction

over child custody issues between Texas and other states.” Lesem v. Mouradian,

445 S.W.3d 366, 372 (Tex. App.—Houston [1st Dist.] 2013, no pet.) (citing In re

Isquierdo, 426 S.W.3d 128, 131 (Tex. App.—Houston [1st Dist.] 2012, orig.

proceeding)).

      Section 152.202 is found in Article 2 of the UCCJEA. “Article 2 of the

UCCJEA specifically grants exclusive continuing, jurisdiction over child custody

disputes to the state that made the initial custody determination and provides

specific rules on how long this jurisdiction continues.” In re Forlenza, 140 S.W.3d
373, 375 (Tex. 2004); see also TEX. FAM. CODE §§ 152.201, 152.202; Razo v.

Vargas, 355 S.W.3d 866, 875 (Tex. App.—Houston [1st Dist.] 2011, no pet.)

(providing that, under UCCJEA, generally, court of state that makes initial child

custody determination retains exclusive continuing jurisdiction over ongoing

custody disputes).

      Section 152.202(a) governs the duration of the Texas court’s exclusive

continuing jurisdiction. In re Isquierdo, 426 S.W.3d at 131. It provides that a


                                          31
Texas court that has made an initial child custody determination, consistent with

Section 152.201, has exclusive continuing jurisdiction over the determination until

(1) a Texas court “determines that neither the child, nor the child and one parent,

nor the child and a person acting as a parent, have a significant connection” with

Texas and that “substantial evidence is no longer available” in Texas “concerning

the child’s care, protection, training, and personal relationships” or (2) a Texas

court or the court of another state “determines that the child, the child’s parents,

and any person acting as a parent do not presently reside in [Texas].” TEX. FAM.

CODE § 152.202(a).

      Here, we are not presented with the question of whether a Texas court vis-à-

vis the court of another state has exclusive, continuing jurisdiction. Thus, Section

152.202 does not apply to determining subject-matter jurisdiction in this case and

does not support the trial court’s determination that it lacked subject-matter

jurisdiction.

      After considering the jurisdictional arguments, we hold that the Galveston

County family law court had subject-matter jurisdiction over Winnie’s divorce suit.

The court erred when it determined that it did not have subject-matter jurisdiction

and granted Isa’s plea to the jurisdiction. See Harris County v. Sykes, 136 S.W.3d
635, 638 (Tex. 2004) (stating that a plea to the jurisdiction seeks dismissal of case

based on lack of subject-matter jurisdiction). The trial court’s vacatur of the 2014


                                         32
divorce decree and dismissal of the suit was the relief attendant to the granting of

the plea and cannot be supported by the trial court’s lack of subject-matter

jurisdiction determination. To determine whether lack of personal jurisdiction can

support the relief provided, we next turn to the other ground identified in the trial

court’s judgment as supporting vacatur and dismissal: lack of personal jurisdiction

over Isa and IACL.

B.    Personal Jurisdiction

      1.     Personal Jurisdiction over Isa

      In his motion for new trial, Isa asserted that service of process on him by

publication had been ineffective. He claimed that Winnie had not used reasonable

diligence to locate him for service. Isa asserted that Winnie had lied to the trial

court in her affidavit supporting substituted service when she testified that she did

not know Isa’s location or how to find him. However, even if the trial court found

that service by publication on Isa had been ineffective, such determination would

not support the relief provided by the trial court, that is, it would not support

dismissal of the suit. Isa’s remedy for invalid service of process is the granting of

a new trial, not dismissal of the case. See In re E.R., 385 S.W.3d 552, 563 (Tex.

2012); see also In re P. RJ E., 499 S.W.3d 571, 578 (Tex. App.—Houston [1st

Dist.] 2016, pet. denied) (holding that service by publication on defendant father

was invalid, reversing judgment as to father, and remanding for new trial); cf.


                                         33
Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199, 202–03 (Tex. 1985) (holding

that curable defect in service of process does not defeat defendant’s amenability to

court’s process and serves only to provide defendant with more time to answer).

      2.     Personal Jurisdiction over IACL

      IACL also claimed that it had not been properly served with process. It

raised this claim in its separately filed bill-of-review action docketed in the

Galveston trial court under a separate cause number. IACL claimed that service

had not been effective through the Secretary of State’s Office because Winnie had

provided an incorrect address for IACL. In its bill-of-review petition, IACL also

claimed that it was not amendable to process because it lacked sufficient minimum

contacts with Texas to be sued in this forum.

      Before the hearing, Winnie also objected to the trial court’s consideration of

IACL’s bill of review. At the beginning of the hearing, the trial court agreed that it

would not hear IACL’s separate bill-of-review action at that time. In any event, as

discussed regarding Isa, IACL’s remedy for lack of proper service would be a new

trial, not dismissal of Winnie’s suit. See In re E.R., 385 S.W.3d at 563; see also In

re P. RJ E., 499 S.W.3d at 578.

      With respect to IACL’s claim that it lacked sufficient minimum contacts

with Texas to be subject to in personam jurisdiction in the forum, the record does

not reflect that the issue was before the trial court at the July 19, 2016 hearing on


                                         34
Isa’s motions.   The record reflects that the trial court denied IACL’s special

appearance by written order on May 5, 2016. IACL then filed a petition for writ of

mandamus in this Court, complaining that the trial court did not conduct a hearing

on its special appearance and asserting that the trial court did not have personal

jurisdiction over IACL. Thus, at the time of the July 19 hearing on Isa’s motion

for new trial and plea to the jurisdiction, IACL’s special appearance had been

denied and the related original proceeding was pending in this Court.                No

arguments were raised by IACL at the July 19 hearing requesting the trial court to

reconsider its previously denied special appearance.9 Nothing supports interpreting

the trial court’s recitation in its judgment, that it lacked personal jurisdiction over

IACL, to be a determination that IACL was not amendable to process in Texas. To

the contrary, that issue had previously been disposed of in the order denying

IACL’s special appearance.




9
      We note that, at the hearing on entry of judgment, on July 21, 2016, IACL’s
      counsel requested the trial court to include a determination in the judgment that
      the court lacked personal jurisdiction over IACL. Winnie’s counsel objected,
      stating, “I don’t think that the evidence or the Court ever reached the issue of in
      personam jurisdiction of [IACL]. If I remember correctly, that goes with the bill
      of review; and all we were considering at the hearing was Isa Alwazzan[’s]
      [motion and plea].” Later in the hearing, the trial court remarked that the
      judgment has “some extra language about personal jurisdiction that I really didn’t
      allow them to argue too much [about.]” Although the trial court appeared to agree
      with Winnie that IACL’s personal jurisdiction had not been part of the
      proceedings on Isa’s plea to the jurisdiction and motion for new trial, the order
      nonetheless recites that the court lacked personal jurisdiction over IACL.
                                          35
        We hold that the trial court’s determination in its judgment, that it lacked

personal jurisdiction over Isa and IACL, does not support the trial court’s dismissal

of Winnie’s case. Thus, neither lack of subject-matter jurisdiction nor lack of

personal jurisdiction can support the relief provided by the trial court’s judgment,

that is, neither support vacatur of the 2014 divorce decree and dismissal of the

case.

C.      Considering Independent, Alternate Grounds to Affirm Relief

        In what we construe as a cross-point, Isa and IACL (“Appellees”) assert that,

even if the jurisdictional grounds on which the trial court provided relief do not

support dismissal (as we have found), we may determine whether alternate grounds

presented to the trial court support the relief awarded. Here, the relief awarded by

the trial court was vacatur of the 2014 divorce decree and dismissal of Winnie’s

suit. On appeal, Appellees seek affirmance of the relief on several independent,

alternate grounds that were presented to the trial court but not identified in the

judgment as a basis for relief. Because Appellees do not seek greater relief than

awarded by the judgment, but seek only affirmance of the vacatur and dismissal,

we must address the alternate grounds offered to affirm the relief. See City of

Austin v. Whittington, 384 S.W.3d 766, 789 (Tex. 2012) (holding that party may

raise independent ground for obtaining same relief awarded in judgment as issue

on appeal rather than pursuing a cross-appeal); Dean v. Lafayette Place (Section


                                          36
One) Council of Co–Owners, Inc., 999 S.W.2d 814, 818 (Tex. App.—Houston [1st

Dist.] 1999, no pet.) (“The independent grounds for affirmance can be raised in a

cross-point as long as the appellee is not requesting greater relief than that awarded

by the trial court.”).

D.     90-day Residency Requirement

       As an alternate ground for relief, Appellees assert that they were entitled to

vacatur and dismissal because Winnie did not satisfy the 90-day residency

requirement found in Family Code Section 6.301, a mandatory provision that

subjects suits to dismissal if not satisfied.

       1. Applicable Law

       The right to seek a divorce is a statutory right, and, as such, “the state has the

right to determine who are entitled to use its courts for that purpose and upon what

conditions they may do so.” In re Green, 385 S.W.3d 665, 669 (Tex. App.—San

Antonio 2012, orig. proceeding). Family Code section 6.301 provides,

       A suit for divorce may not be maintained in this state unless at the
       time the suit is filed either the petitioner or the respondent has been:
       (1)    a domiciliary of this state for the preceding six-month period;
              and
       (2)    a resident of the county in which the suit is filed for the
              preceding 90-day period.10




10
       Winnie has never suggested that Isa was a resident of Galveston County.
                                            37
TEX. FAM. CODE § 6.301. “The public policy behind these requirements is to

prevent forum shopping by divorce litigants.” In re Milton, 420 S.W.3d 245, 252

(Tex. App.—Houston [1st Dist.] 2013, orig. proceeding) (citing Reynolds v.

Reynolds, 86 S.W.3d 272, 277 (Tex. App.—Austin 2002, no pet.); see also Berry

v. Berry, 612 S.W.2d 213, 214 (Tex. Civ. App.—Beaumont 1980, writ dism’d)

(“[I]t is readily apparent that Texas has not sought to cultivate the business of those

. . . who may play fast and loose with findings of domicile.”).

      “Section 6.301 is not jurisdictional, but it controls a petitioner’s right to sue

for a divorce; it is a mandatory requirement that cannot be waived.” In re Milton,
420 S.W.3d at 252; see In re Green, 385 S.W.3d at 668 (“Although section 6.301

is not itself jurisdictional, it is akin to a jurisdictional provision because it controls

a party’s right to maintain suit for divorce and is a mandatory requirement that

cannot be waived.”); McCaskill v. McCaskill, 761 S.W.2d 470, 473 (Tex. App.—

Corpus Christi 1988, writ denied) (“Though not jurisdictional, the residency

requirement protects the interests of the State as well as the parties, and cannot be

waived by the parties.”). Residency must be established as of the date the suit for

divorce is filed; it is not enough that 90 days of residency will pass during the

pendency of the divorce proceeding. In re Milton, 420 S.W.3d at 252 (citing In re

Rowe, 182 S.W.3d 424, 426 (Tex. App.—Eastland 2005, orig. proceeding)).




                                           38
      “Typically, when the residency requirements have not been met, the trial

court abates the suit so that either the petitioner or the respondent can meet the

residency requirements.”    Id.; Reynolds, 86 S.W.3d at 277 (“The failure of a

divorce petition to properly allege residency renders the suit subject to

abatement.”). “Once a party files a plea in abatement, the trial court should abate

the proceedings until at least one of the parties has completed the mandatory

residency requirements.” Id.; see Oak v. Oak, 814 S.W.2d 834, 838 (Tex. App.—

Houston [14th Dist.] 1991, writ denied); Svensen v. Svensen, 629 S.W.2d 97, 98

(Tex. App.—Dallas 1981, no writ) (“[T]he proper remedy in sustaining a plea in

abatement is not to dismiss but to retain the case on the docket, so that when the

impediment to prosecution of the suit is removed it may be revived.”); see also

Hoffman v. Hoffman, 821 S.W.2d 3, 5–6 (Tex. App.—Fort Worth 1992, no writ)

(holding that trial court should abate until petitioner meets residency requirements,

at which point petitioner may file amended petition showing compliance with

requirements).

      Under Texas law, a person can have several residences. Willig v. Diaz, No.

01–15–00073–CV, 2016 WL 2955395, at *3 (Tex. App.—Houston [1st Dist.] May

19, 2016, no pet. (mem. op.) (citing Snyder v. Pitts, 241 S.W.2d 136, 138 (Tex.

1951)). Although the term “residence” has a variety of meanings, depending on its

context, residence generally requires both physical presence and an intention to


                                         39
remain. Id. (citing Smith v. Bd. of Regents of the Univ. of Houston Sys., 874
S.W.2d 706, 712 (Tex. App.—Houston [1st Dist.] 1994, writ denied)). To be a

resident, there must be an intent to establish a permanent domicile or home, and

the intent must be accompanied by some act done in the execution of the intent.

Id. (citing Wilson v. Wilson, 189 S.W.2d 212, 213 (Tex. Civ. App.—Fort Worth

1945, no writ)). For purposes of the Family Code, being a “resident of the county

in which suit is filed” means an actual, physical, continuous living in the county of

suit by the party, for the specified 90-day period, coupled with a good-faith intent

to make that county home. Id. (citing Cook v. Mayfield, 886 S.W.2d 840, 842

(Tex. App.—Waco 1994, orig. proceeding)).

      When the record indicates that neither party intends to reside in the county

of suit, abating the suit will not cure a failure to meet the residency requirements;

rather dismissal is the proper remedy. See Green, 385 S.W.3d at 670 (“Because

neither party will ever meet the residency requirements, the impediment to the trial

court going forward with the suit cannot be removed[,]” and dismissal is the proper

remedy).

      “The issue of residency is a question of fact for the trial court, and its finding

will not be disturbed absent an abuse of discretion.” In re Lee-Cole, No. 12-17-

00179-CV, 2017 WL 3048488, at *2 (Tex. App.—Tyler July 19, 2017, no pet.)




                                          40
(mem. op.) (citing In re Marriage of Lai, 333 S.W.3d 645, 648 (Tex. App.—Dallas

2009, no pet.)).

      2.     Analysis

      Among the trial court’s post-sanctions findings of fact were the following:

      27. On July 19, 2016, Winnie Stacey testified that she did not
      reside in Galveston County 90 days before filing the April 10, 2013
      [original petition].

      28. This Court also finds that other than Winnie Stacey’s
      testimony, the only evidence before this Court concerning whether she
      resided in Galveston at any time before the June 19, 2014 Judgment
      was rendered, come from her statements in a job application to
      Tomball Ford in 2015 and an email in July 2014 [sic],11 both of which
      indicate that she did not reside in Galveston at any time before she
      worked for Tomball Ford in 2015.

      29. Winnie Stacey did not present any competent evidence
      demonstrating that she was ever a resident in Galveston, including
      neither telephone bill, utility bills, mail addressed to her in Galveston,
      nor any other documentary proof of her residency in Galveston. I find
      that there is no credible evidence that Winnie Stacey was ever a
      resident of Galveston in 2013 and 2014 [the time period
      encompassing the filing of the April 10, 2013 original petition and the
      rendition of the June 2014 divorce decree].

      Similarly, in the sanctions order, the trial court found,




11
      In his declaration supporting his motion for new trial, Isa averred that Winnie had
      sent him an email in July 2013, not 2014, in which she stated that she still lived in
      the area where the couple had lived when they were together and that she only
      went to Galveston on the weekends. Nonetheless, the email still provides support
      for the trial court’s findings and contradicts Winnie’s testimony that she had
      moved to Galveston in February 2013.
                                           41
      Winnie Stacey Alwazzan admitted that she had not lived for 90 days
      prior to filing the Original Petition in Galveston County and therefore
      did not have a legal basis to assert venue in Galveston County.

      The Court hereby finds that Winnie Stacey Alwazzan never
      established residence in Galveston County at anytime [sic] before
      January 2015, based on all available documentary evidence, including
      her job application to Tomball Ford that lists her residences in
      Houston and Magnolia, Texas, as her only residence in the prior seven
      years, and her admission in an email that she was only present in
      Galveston on [the] weekend.

          Although these findings were made in support of the sanctions award

against Winnie, they are nonetheless findings of fact made by the trial court setting

forth its determination with respect to whether Winnie met the 90-day residency

requirement at any point either before the filing of the suit or while it was pending.

The evidence cited by the trial court in support of these findings was evidence

considered by the trial court during the July 19, 2016 hearing on Isa’s motion for

new trial and jurisdictional plea.

      At the July 19 hearing, Isa offered Winnie’s employment application from

January 2015 for her current employer. In the application, Winnie listed her

address as a Houston address. As part of the application process, Winnie had also

filled out an authorization for a background check.        The authorization asked

Winnie to list her “addresses within the past seven years.” She listed a Magnolia,

Texas address, indicating that she had lived there from 2001 until 2010. The only

other address she listed on the background check was her Houston address.


                                         42
      When asked why she had not listed Galveston as an address on the

background check if, as she claimed, she resided there in 2013, Winnie responded,

“I didn’t see this within the past seven years [instruction] or I would have put my

other addresses.” Winnie also indicated that she did not list the Galveston address

because she was unable to receive mail at the address even though she testified that

it had a street address of 10811 San Luis Pass Road. She agreed that, by signing

the authorization, she was representing to her future employer that her answers

were true.

      The trial court also considered the declaration attached to Isa’s motion for

new trial. In the declaration, Isa had attested that in July 2013, Winnie sent him an

email stating that she was still living “in our old area” and that she only went to

Galveston on the weekends.

      The employment application and Isa’s declaration provide some evidence to

support the trial court’s determination that Winnie was never a resident of

Galveston County during 2013 or 2014. And the evidence contradicts Winnie’s

testimony that she moved to Galveston in February 2013.

      Winnie’s original petition was filed on April 10, 2013 and the Galveston

divorce decree was signed in June 2014. The trial court’s finding that Winnie did

not reside in Galveston County in 2013 and 2014 necessitates a conclusion that she

never satisfied Section 6.301’s 90-day residency requirement.


                                         43
      In her brief, Winnie asserts, “[A] trial court errs in dismissing a divorce on

the ground that the petition failed to establish completion of the residency

requirement; instead, the case should be abated and retained on the court’s docket

until the residency requirement has been met.” However, that was not feasible in

this case. The trial court’s findings, supported by the evidence, indicate that

Winnie had misrepresented to the trial court at the June 2014 default hearing that

she had been a resident of Galveston County for the required 90-day period. The

trial court found that Winnie had never been a resident of Galveston County during

the 90-day period before the filing of the suit nor at any time while the suit was

pending before rendition of judgment. It was not a matter of abating the suit to

permit Winnie to finish the 90-day residency period. In short, there was no way

for Winnie to cure her failure to comply with the residency requirement because

the trial court found that she had not been a resident during the relevant time

periods.

      On appeal, Winnie points out that, at the end of the hearing, the trial court

made the following remarks:

      But I think ultimately where this case falls apart is that she admitted
      on the witness stand she moved here in February of 2013. The suit
      was filed on April the 10th. And let’s say she moved here the 1st day
      of February, unless she moved here on or after April 2013, there was
      no venue. Venue was not proper. And, you know, the Rules of Law
      and Procedure are here to protect our due process and Constitutional
      rights, not to be abused and misused and to trample on rights and I
      think that’s what was done here.
                                        44
      Winnie asserts that this shows that “the trial court had it in her mind that

Winnie had only lived in Galveston for 60 or so days prior to filing for divorce in

Galveston County.” She claims that “the trial court wholly failed to consider

Winnie’s first amended petition, filed June 3, 2013, over 120 days after she had

moved to Galveston.” However, the trial court’s remarks do not indicate that it

definitively believed that Winnie had moved to Galveston in February 2013. And

the trial court’s later written findings show that, upon consideration of the

evidence, the trial court did not believe that Winnie had ever resided in Galveston.

      In her brief, Winnie also relies on Svensen v. Svensen, 629 S.W.2d 97 (Tex.

App.—Dallas 1981, no writ). There, the case had been dismissed because the

husband had been 5 days short of meeting the residency requirement when the trial

court heard the wife’s request to dismiss the suit, in part, based on the husband’s

failure to meet the residency requirement. Id. at 97.

      In a motion for new trial, the husband demonstrated that, since the dismissal,

he had satisfied the residency requirement and had filed an amended petition,

claiming satisfaction of the residency requirement. See id. at 97–98. The court of

appeals held it was error for the trial court not to reinstate the case on the motion

for new trial. Id. at 98. The court also held that it had been error for the trial court

to dismiss the case initially, when the husband had only five days left to satisfy the




                                          45
residency requirement, without first abating the suit to allow the husband to cure

the residency defect. Id.

       Winnie claims, “[l]ike Svenson, by the time Winnie had filed her motion for

new trial [in August 2016], there had been no doubt that the residency requirement

had been satisfied.” In making this claim, Winnie relies on her testimony that she

moved to Galveston in February 2013. Winnie also points to the affidavits of her

adult children, offered in support of her own motion for new trial, in which they

stated that Winnie had resided in Galveston.12 However, as the sole judge of the

credibility of the witnesses, and in light of the conflicting evidence, the trial court

was permitted to find that Winnie had never been a resident of Galveston County

during the relevant periods. See Willig, 2016 WL 2955395, at *5. Thus, Svenson

is inapposite to this case.

       Finally, Winnie asserts that “the trial court also failed to consider that, for a

period of time, there could have been more than one residence under Section

6.301.” However, Winnie did not claim that she had two residences. She testified

that she had moved to Galveston in February 2013, a claim rejected by the trial

court in its findings.

       Because the record supports the trial court’s findings, and the findings

support a conclusion that Winnie did not meet the mandatory 90-day residency

12
       It is unclear whether the trial court considered Winnie’s August 2016 motion for
       new trial. No order on the motion appears in the record.
                                          46
requirement, it was within the trial court’s discretion to vacate the 2014 divorce

decree and dismiss the case. See In re Lai, 333 S.W.3d at 648 (upholding trial

court’s dismissal of divorce, holding that trial court did not abuse its discretion

because some evidence was presented to show neither spouse met section 6.301

residency requirement); see also TEX. FAM. CODE § 6.301(a).                We hold that

Winnie’s failure to meet the 90-day residency requirement provides an

independent ground to affirm the relief provided by the trial court: vacatur of the

2014 divorce decree and dismissal of the suit.13 See Dean, 999 S.W.2d at 818

(affirming relief on different ground than identified by trial court in judgment).

13
      Winnie asserts that the only remedy available to Isa in the trial court was for the
      trial court to grant his Rule 329 motion for new trial. She contends that the trial
      court did not have plenary power to do anything else. We disagree. Rule of Civil
      Procedure 329, provides,

          In cases in which judgment has been rendered on service of process by
          publication, when the defendant has not appeared in person or by attorney
          of his own selection: (a) The court may grant a new trial upon petition of
          the defendant showing good cause, supported by affidavit, filed within two
          years after such judgment was signed. . . .

      TEX. R. CIV. P. 329(a). The rule also provides, “If the motion is filed more
      than thirty days after the judgment was signed, the time period shall be
      computed pursuant to Rule 306a(7).” TEX. R. CIV. PROC. 329(d). Rule
      306a(7) states, “With respect to a motion for new trial filed more than thirty
      days after the judgment was signed pursuant to Rule 329 when process has
      been served by publication, the periods provided by paragraph (1) shall be
      computed as if the judgment were signed on the date of filing the motion.”
      TEX. R. CIV. PROC. 306a(7). Paragraph (1) provides, “The date of
      judgment or order is signed as shown of record shall determine the
      beginning of the periods prescribed by these rules for the court’s plenary
      power to grant a new trial or to vacate, modify, correct or reform a
      judgment or order . . . . TEX. R. CIV. PROC. 306a(1). Rule 329b(e) states,
                                           47
         We sustain Appellees’ cross-point. We sustain Winnie’s first two issues to

the extent that they challenge the jurisdictional determinations in the judgment, but

we overrule Winnie’s issues to the extent they challenge the alternate ground of

deficient Section 6.301(a) residency, which supports the relief provided by the trial

court.

                                            Sanctions

         In her third issue, Winnie contends that the trial court abused its discretion in

awarding sanctions. The trial court awarded sanctions against Winnie in the form

of Appellees’ trial and appellate attorneys’ fees. The trial court based the sanctions

award (1) on violations of Rule 13 of the Texas Rules of Civil Procedure; (2) on

violations of Chapter 10 of the Texas Civil Practice and Remedies Code; and (3)

on its inherent power to sanction. See TEX. CIV. PRAC. & REM. CODE §§ 10.001(1),

10.004(a); TEX. R. CIV. P. 13; Phillips & Akers, P.C. v. Cornwell, 927 S.W.2d 276,

280 (Tex. App.—Houston [1st Dist.] 1996, no writ). The trial court listed the

factual and legal reasons for the sanctions in the sanctions order. At Winnie’s



            If a motion for new trial is timely filed by any party, the trial court,
            regardless of whether an appeal has been perfected, has plenary power to
            grant a new trial or to vacate, modify, correct, or reform the judgment until
            thirty days after all such timely-filed motions are overruled, either by a
            written and signed order or by operation of law, whichever occurs first.

         TEX. R. CIV. PROC. 329b(e). Thus, because Isa filed a motion for new trial on
         June 13, 2016, the trial court had plenary power on July 21 to vacate the
         judgment and to dismiss the suit.
                                             48
request, the trial court separately filed findings of fact and conclusions of law in

support of the sanctions.

A.    Standard of Review & Applicable Legal Principles

      Appellate courts review a trial court’s imposition of sanctions under an

abuse of discretion standard. Nath v. Tex. Children’s Hosp., 446 S.W.3d 355, 361

(Tex. 2014) (sanctions under Chapter 10); Low v. Henry, 221 S.W.3d 609, 614

(Tex. 2007) (sanctions under Rule 13); In re Bennett, 960 S.W.2d 35, 40 (Tex.

1997) (sanctions under trial court’s inherent power).

      A trial court abuses its discretion if it acts without reference to guiding rules

and principles of law to such an extent that its ruling is arbitrary or unreasonable.

Nath, 446 S.W.3d at 361.       However, we cannot say a trial court abused its

discretion simply because it decided a matter differently than we might have in a

similar circumstance. Samlowski v. Wooten, 332 S.W.3d 404, 410 (Tex. 2011).

Moreover, if some evidence supports the trial court’s decision, we will not hold it

abused its discretion. Nath, 446 S.W.3d at 361.

      In reviewing a sanctions order for an abuse of discretion, we are not bound

by a trial court’s findings of fact and conclusions of law, if any. Am. Flood

Research, Inc. v. Jones, 192 S.W.3d 581, 583 (Tex. 2006). Rather, we must

conduct an independent review of the entire record to determine whether there has

been an abuse of discretion. Id. The purpose of findings made following the


                                         49
imposition of sanctions is to assist the appellate court in its analysis, assure judicial

deliberation, and enhance the deterrent effect of the sanctions order itself. Clark v.

Bres, 217 S.W.3d 501, 513 (Tex. App.—Houston [14th Dist.] 2006, pet. denied).

      Rule of Civil Procedure 13 provides that a person who signs a pleading

certifies that (1) he has read the pleading and (2) to the best of his knowledge,

information and belief formed after reasonable inquiry, the pleading is not (3)

groundless and brought in bad faith or brought for purposes of harassment. TEX.

R. CIV. P. 13. To award sanctions under Rule 13, the trial court must conduct an

evidentiary hearing and the movant must present evidence at that hearing to show a

pleading was groundless and brought in bad faith or for purposes of harassment.

Cherry Petersen Landry Albert LLP v. Cruz, 443 S.W.3d 441, 453 (Tex. App.—

Dallas 2014, pet. denied).

      Section 10.004(a) of Chapter 10 provides that if a court determines that a

person has signed a pleading or motion in violation of section 10.001, the court

may impose a sanction on the party. TEX. CIV. PRAC. & REM. CODE § 10.004(a).

Section 10.001(1) provides that a sanctionable pleading includes a pleading that is

presented for “any improper purposes.” Id. § 10.001(1). “[A] trial court has

inherent power to sanction bad faith conduct during the course of litigation that

interferes with the administration of justice or the preservation of the court’s

dignity and integrity.” Phillips & Akers, 927 S.W.2d at 280.


                                           50
B.    Sanctionable Conduct

      Among the sanctionable conduct identified in the trial court’s order was the

following:

      3. Signature by counsel and [Winnie] on the Original Petition filed in
      Galveston County without legal basis for venue when neither the
      petitioner nor respondents resided in Galveston County for ninety
      days prior to the filing;

      ....

      8. Signature by [Winnie] on an affidavit in support of the Original
      Petition and again on second affidavit in support of the Amended
      Petition, filed in Galveston County, asserting that she did not know
      how to reach or contact her husband, though she had been
      communicating with her husband through counsel since 2011, knew
      her children were in regular contact with her husband, and had
      consented to allow her minor child to fly to London to visit her
      husband one month prior to the Galveston trial;

      ....

      The Court also found as follows:

      The actions of Winnie Stacey Alwazzan caused [Isa and IACL] to
      necessarily expend resources in defending against the enforcement of
      the June 2014 Default Judgment. The Petitioner and her counsels’
      purpose was to obtain a large money judgment against a party that had
      already been adjudicated not liable to [Winnie] by another court of
      competent jurisdiction on the same claims, without that party knowing
      of, or being able to defend against, the Galveston suit. The Court
      finds, this conduct demonstrates an improper purpose.

      In its separately filed findings of fact and conclusions of law, the trial court

found that “it was inappropriate forum shopping, a violation of the rules of Texas

Procedure, a violation of the duties of candor and obligations imposed under

                                         51
[Chapter] 10 and Rule 13, for [Winnie and her attorneys], . . . to file the Original

Galveston Petition in this Court on April 10, 2013, and proceed in this Court as

they did, for the following reasons . . . .” The trial court then detailed, in 36

findings of fact the history of the Montgomery, Harris, and Galveston County

divorce suits filed by Winnie. Among those findings were the following:

      25. Winnie Stacey’s signed affidavit in support of the Original
      Galveston Petition, stated, in effect, that she did not know how to
      contact Isa Alwazzan, when in fact she and her attorneys knew that
      Isa was represented by an attorney in the Harris County action on the
      very day she filed the Original Galveston Petition, April 10, 2013.

      26. Winnie Stacey and her attorneys knew that Winnie’s children
      had been communicating with Isa Alwazzan since he left Texas, in
      April 2012.

      27. On July 19, 2016, Winnie Stacey testified that she did not
      reside in Galveston County 90 days before filing the April 10, 2013
      [petition].

      28. This Court also finds that other than Winnie Stacey’s
      testimony, the only evidence before this Court concerning whether she
      resided in Galveston at any time before the June 19, 2014 Judgment
      was rendered, come from her statements in a job application to
      Tomball Ford in 2015 and an email in July 2014 [sic], both of which
      indicate that she did not reside in Galveston at any time before she
      worked for Tomball Ford in 2015.

      29. Winnie Stacey did not present any competent evidence
      demonstrating that she was ever a resident in Galveston, including
      neither telephone bill, utility bills, mail addressed to her in Galveston,
      nor any other documentary proof of her residency in Galveston. I find
      that there is no credible evidence that Winnie Stacey was ever a
      resident of Galveston in 2013 and 2014 [the time period
      encompassing the filing of the April 10, 2013 original petition and the
      rendition of the June 19, 2014 default judgment].
                                         52
      30. When the Original Galveston Petition was filed asserting venue in
      Galveston, on April 10, 2013, Winnie Stacy and her counsel changed
      the typical pleading language as a basis for venue in the divorce
      petitions to obscure the fact that she had no basis for venue in
      Galveston at that time.

      ....

      40. [Winnie] attempted to have the Texas Secretary of State serve
      process upon IACL to an address that was different than the address
      that [her attorney] had certified was IACL’s last known address.

      41. [Winnie] sought to have Isa served by publication on the
      grounds that they did not know how to contact him. [Winnie] moved
      for Citation by Publication on May 23, 2013 pursuant to TRCP 109
      and service under TRCP 106, supported by her affidavit that stated
      she had no other way to get in touch with Isa Alwazzan. However,
      Winnie Stacey and Isa’s children were in regular contact with Isa
      since April 2012, the children had taken a trip to see their father in
      2013 and Isa Alwazzan had been represented by counsel in the Harris
      County divorce action at least until May 10, 2013 (which was 30 days
      after they filed the non-suit), Winnie Stacey was in regular use of an
      email address in communicating with Isa and had reason to know
      through her children that Isa was receiving and reading her emails,
      and Winnie Stacey knew several email addresses and at least one
      physical address, for contacts in Bahrain where she believed she
      would be able to find Isa. [Winnie] did not exercise due diligence to
      determine Isa’s location, and instead concealed other means of
      communicating with him and perhaps serving him, from the Court,
      and the Court did not confirm whether [Winnie] had performed due
      diligence. Winnie Stacey falsely testified in the Galveston default
      trial in June 2014 that she had no way of contacting Isa and did not
      know how to find him.

C.    Analysis

      Winnie asserts that the trial court abused its discretion in awarding sanctions

because it “awarded sanctions based on the same faulty reasoning that it employed

                                         53
in improperly granting the erroneous plea to the jurisdiction.” Winnie is correct

that the trial court indicated in its sanctions order that Winnie’s conduct of filing

the Galveston suit, when the underlying facts showed that the court lacked subject-

matter jurisdiction, was sanctionable conduct. Winnie asserts that, because the

trial court incorrectly dismissed the case based on jurisdictional grounds, those

same grounds cannot support sanctions.

      Winnie also complains that, during the three-day sanctions hearing, the trial

court had agreed that “a host of issues,” including issues relating to property

division and whether the court had personal jurisdiction over IACL, would not be

considered in assessing sanctions. Winnie points out that the trial court indicated,

during the hearing, that “the real issue[s]” were whether “it was proper to go from

county to county” and whether service of process was effectuated in an appropriate

manner on Isa and on IACL. She asserts that, despite this discussion, the trial

court admitted evidence and made findings, supportive of the sanctions, related to

the issue of whether the trial court had personal jurisdiction over IACL.

      However, in making these assertions, Winnie does not recognize that we

may uphold the trial court’s sanctions award if any of the sanctionable conduct in

the order has support in the record. See Chevron Phillips Chem. Co. P.P. v.

Kingwood Crossroads, L.P., 346 S.W.3d 37, 74 (Tex. App.—Houston [14th Dist.]

2011, pet. denied) (explaining that when party seeking sanctions asserted that


                                         54
opposing party violated a discovery order in ten ways, sanctions would be upheld

if the record supported any of the alleged violations) (citing Am. Flood Research,

Inc. v. Jones, 192 S.W.3d 581, 583 (Tex. 2006)); Bradt v. Sebek, 14 S.W.3d 756,

764 (Tex. App.—Houston [1st Dist.] 2000, pet. denied) (“[A] trial court’s Rule 13

Sanction Order must be upheld if any of the facts set forth by the court supports the

sanctions.”); Monroe v. Grider, 884 S.W.2d 811, 816 n.3, 819 (Tex. App.—Dallas

1994, writ denied) (upholding sanctions when five of seven fact findings supported

the sanctions).   Thus, even if the trial court made some findings of non-

sanctionable conduct, the sanctions will nonetheless be upheld if they are based on

other findings of sanctionable conduct supported in the record. Here, the trial court

made findings that uphold the sanctions.

      As discussed, Winnie filed her affidavit in support of her request to serve Isa

by publication. In it, she testified that she did not know Isa’s whereabouts or how

to contact him. The trial court found Winnie’s statements in the affidavit to be

false. With respect to the evidentiary support for this finding, a review of the

record reveals that Winnie knew the statements were false when she made them

because she knew how to find Isa and how to contact him.

      Winnie claims that the evidence contradicts the trial court’s finding because

evidence was presented indicating that Isa’s address was unknown, not only to his

attorneys, but also to his children. However, the court found, as supported by the


                                           55
evidence, that Winnie falsely stated that she did not know how to contact him. The

evidence showed that she had been emailing him over the years and that she knew

from her children that Isa received and read her emails. The evidence also showed

that, around the time she signed the affidavit, her children, including her minor

son, traveled overseas to visit Isa. The evidence further showed that, when the

Galveston suit was filed, Winnie knew that Isa had been represented by retained

counsel in the Houston case, which she had nonsuited that same day. The evidence

showed that Winnie knew IACL’s address and that correspondence could be sent

there to be forwarded to Isa. In addition, as previously discussed, the evidence

supports the trial court’s finding that Winnie made misleading statements in her

pleadings regarding her residency in Galveston. Winnie’s false statements in her

affidavit and in her petition about her residency are, at a minimum, sufficient to

support Rule 13 sanctions. See Nath, 446 S.W.3d at 362 (“Rule 13 provides that

pleadings that are groundless and in bad faith, intended to harass, or false when

made are . . . sanctionable”) (citing TEX. R. CIV. P. 13).

      Winnie also complains that she, a non-attorney, should not be sanctioned for

her attorneys’ conduct. However, under Rule 13, sanctions may be imposed on a

represented party. See TEX. R. CIV. P. 13. And the findings discussed supra are

false statements directly attributable to Winnie and required no legal training to

know were false.


                                          56
      In addition, Winnie also claims that the sanctions cannot be upheld based on

the trial court’s inherent power to sanction because the trial court did not “make

findings and cite evidence that [her] conduct ‘significantly interfered with the one

of the court’s core judicial functions.’” See Sprague v. Sprague, 363 S.W.3d 788,

803 (Tex. App.—Houston [14th Dist.] 2012, pet. denied). However, the trial

court’s imposition of sanctions need only be supported by one legal bases to be

affirmed. See Ketterman v. Tex. Dep’t of Family & Protective Servs., No. 01–12–

00883–CV, 2014 WL 7473881, at *9 (Tex. App.—Houston [1st Dist.] Dec. 30,

2014, no. pet.) (mem. op.); Zeifman v. Nowlin, 322 S.W.3d 804, 809 (Tex. App.—

Austin 2010, no pet.). Here, the sanctions are supported by Rule 13; that is all that

is needed for affirmance. See Zeifman, 322 S.W.3d at 809 (“Because we affirm the

award of sanctions [under Rule 13], we need not address [the appellant’s issues]

challenging the imposition of sanctions pursuant to chapter 10 of the civil practice

and remedies code or the court’s inherent power.”).

      Winnie further complains that the trial court erred by awarding Isa and

IACL attorney’s fees as sanctions for this appeal and for any petition she files with

the Supreme Court of Texas without conditioning the award on her failure to

obtain relief in either court. We agree with Winnie that this was error. See In re

Ford Motor Co., 988 S.W.2d 714, 718, 722 (Tex. 1998) (concluding that, because

sanctions award ordered Ford to pay $25,000 in attorney’s fees if Ford sought


                                         57
mandamus review of sanctions order and was not conditioned on Ford’s failure to

obtain relief, it effectively was a monetary penalty against Ford for exercising its

legal rights). The part of the judgment awarding appellate attorney’s fees as

sanctions should be modified to be conditioned on Winnie’s failure to obtain relief

in this Court and in the supreme court. See Marcus v. Smith, 313 S.W.3d 408,

418–19 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (modifying court’s order to

make appellate attorney’s fees contingent on successful appeal).

      Finally, Winnie asserts that, because she and Isa are still married, the

sanctions award constitutes “an impermissible allocation of liability against the

community.” We disagree.

      Texas courts have long held that a spouse may be liable for the attorneys’

fees of his or her spouse when a divorce suit is dismissed, and no final divorce

decree is rendered. In Roberts v. Roberts, the Supreme Court of Texas held the

wife could recover her attorney’s fees from her estranged husband after their

divorce action was dismissed because he did not meet the one-year state residency

requirement. 192 S.W.2d 774, 777 (Tex. 1946). And, in In the Matter of the

Marriage of Parr, the court determined that the husband should pay the wife’s

attorney’s fees after the divorce action was dismissed for want of prosecution. 543
S.W.2d 433, 435 (Tex. Civ. App.—Corpus Christi 1976, no writ). In addition, the

court in Varn v. Varn held that the husband should pay the wife’s attorneys’ fees


                                        58
after he voluntarily dismissed the divorce suit. 125 S.W. 639, 642 (Tex. Civ. App.

1910, no writ). Moreover, Family Code Section 6.708(c) provides, “In a suit for

dissolution of a marriage, the court may award reasonable attorney’s fees and

expenses.” TEX. FAM. CODE § 6.708(c). Thus, the attorneys’ fees as sanctions are

not improper under the circumstances.

      We sustain Winnie’s third issue with respect to her complaint that the award

of appellate attorneys’ fees as sanctions were not properly conditioned on the

outcome of the appeals’ process. We otherwise overrule Winnie’s third issue.




                                        59
                                        Conclusion

      We modify the trial court’s judgment to delete any reference (1) to the plea

to the jurisdiction, (2) to subject-matter jurisdiction, (3) to personal jurisdiction,

and (4) to the indication that the June 19, 2014 Reformed Final Decree of Divorce

is void. We further modify the judgment to add that the June 19, 2014 Reformed

Final Decree of Divorce is vacated and the suit is dismissed based on Winnie’s

failure to meet the 90-day residency requirement of Family Code Section 6.301(a).

Finally, we modify the trial court’s judgment to condition the award of attorneys’

fees as sanctions for appeal to this Court on Winnie’s failure to prevail here and the

award of attorneys’ fees as sanctions for petition to the Supreme Court of Texas on

Winnie’s failure to prevail in the supreme court. The judgment of the trial court is

affirmed as modified.




                                              Laura Carter Higley
                                              Justice

Panel consists of Justices Jennings, Keyes and Higley.

Keyes, J., dissenting.




                                         60